Exhibit 10.14

Intelsat Global, Ltd.

May 6, 2009

Michael McDonnell

[Address]

[Address]

Dear Mr. McDonnell:

Reference is made to (i) that certain Management Shareholders Agreement (the
“Management Shareholders Agreement”) of Intelsat Global, Ltd. (formerly known as
Serafina Holdings Limited, the “Company”), effective as of February 4, 2008, by
and among the Company, the “Sponsor Shareholders” as defined therein, and each
of the individual shareholders who become parties thereto from time to time
(each individually, a “Management Shareholder,” and collectively, the
“Management Shareholders,” and together with the Sponsor Shareholders, the
“Shareholders” and each a “Shareholder”) (ii) that certain Employment Agreement
(the “Employment Agreement”) effective as of November 3, 2008 by and between you
and the Company (iii) that certain Share Option Agreement dated as of May 6,
2009 by and between you and the Company (the “Option Agreement”) and (iv) that
certain Class B Restricted Share Agreement dated as of May 6, 2009 by and
between you and the Company (the “Class B Restricted Share Agreement” and
together with the Option Agreement, the “Equity Award Agreements”). Capitalized
terms used but not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings ascribed to them in the Management
Shareholders Agreement.

1. Conversion of Shares.

Notwithstanding anything to the contrary in the Management Shareholders
Agreement, with respect to the Class B Shares held by you and your Permitted
Transferees, in the event that the Board implements a conversion (“Conversion”)
of any or all of the outstanding Class A Shares and Class B Shares into one
single class of common stock or converts any or all of the outstanding Class B
Shares into Class A Shares (in either case, “Company Common Shares”), unless
otherwise agreed by the parties, immediately following such Conversion the
Company shall grant you an option (the “New Option”) to purchase that number of
Company Common Shares such that upon the grant of the New Option your fully
diluted ownership of the Company with respect to Company Common Shares received
upon the Conversion of Class B Shares and the New Option, as determined on a
percentage basis and assuming the New Option is exercised with respect to all
shares covered thereby, remains the same as your fully diluted ownership of the
Company with respect to the Class B Share awards immediately prior to the
Conversion. The New Option shall have an exercise price equal to the Fair Market
Value per Company Common Share as of the date of grant, shall have a maximum
term through February 4, 2018, shall be eligible to become vested on the same
terms as the Class B Share awards subject to the Conversion (based on an initial
grant date of November 3, 2008 and an initial vesting date of May 3, 2009) and
shall otherwise have terms substantially the same as those applicable to the
share option granted to you by the Company on May 6, 2009 (the “Option”).



--------------------------------------------------------------------------------

2. Piggy-Back Registration Rights.

Notwithstanding anything to the contrary in the Management Shareholders
Agreement, you shall have the following “piggy-back” registration rights with
respect to your fully vested Restricted Shares, including, without limitation,
any vested Class B Restricted Shares and any shares acquired upon the exercise
of vested Options prior to such Registration:

(a) Company Registration.

(i) Following any Initial Public Offering or Listing Event by the Company, if
the Company shall determine to Register any of its equity securities either for
its own account or for the account of the Sponsor Shareholders other than a
Registration (x) relating solely to employee stock or benefit plans,
(y) relating solely to a Commission Rule 145 transaction, or (z) on any
registration form which does not permit secondary sales or does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities, the Company
will:

(A) promptly give to you a written notice thereof; and

(B) include in such Registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made by you
within fifteen (15) days after receipt of the most recent written notice from
the Company described in clause (A) above, as the case may be, except as set
forth in Section 2(a)(ii)(B) below. Such written request may specify all or a
part of your Registrable Securities, as the case may be.

(ii) Underwriting.

(A) If the Registration of which the Company gives notice is for a registered
public offering involving an underwriting, the Company shall so advise you as a
part of the written notice given pursuant to Section 2(a)(i)(A). In such event,
your right pursuant to this Section 2 shall be conditioned upon your
participation in such underwriting and the inclusion of your Registrable
Securities in the underwriting to the extent provided herein. You shall agree to
sell your shares on the basis provided in any customary underwriting
arrangements approved by the Company and complete and execute all customary
questionnaires, power of attorney, indemnities and other documents, in each case
in customary form, required for such underwriting arrangements and enter into an
underwriting agreement in customary form with the representative of the
underwriter or underwriters selected for underwriting by the Company.

(B) Notwithstanding any other provision of this Section 2, if the representative
of the underwriter or underwriters determines that marketing factors require a
limitation on the number of shares to be underwritten, the representative may
exclude from such Registration and underwriting some or all of the Registrable
Securities which would otherwise be underwritten pursuant hereto. The Company
shall so advise you, and subject to the next paragraph, the number of shares of
securities that may be included in the Registration and underwriting by you
shall be reduced, by such

 

2



--------------------------------------------------------------------------------

minimum number of shares as is necessary to comply with such limitation. For the
avoidance of doubt, none of the securities being Registered by the Company for
its own account shall be excluded. If you disapprove of the terms of any such
underwriting, you may elect to withdraw therefrom by written notice to the
Company and the underwriter. Any Registrable Securities or other securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration.

The Company shall give written notice to you of the receipt of a request for
registration pursuant to this Section 2(a) and shall provide you with a
reasonable opportunity to participate in the Registration on substantially the
same terms as the Company’s participation therein; provided, that the Sponsor
Shareholders are not treated more favorably than you with respect to piggyback
rights, cutbacks and other limitations; and provided further, that if the
Registration is for an underwritten offering, the terms of this Section 2(a)(ii)
shall apply to all participants in such offering.

(b) Company Control. The Company may decline to file a registration statement
referenced to in Section 2(a), or withdraw such registration statement after
filing, but prior to the effectiveness of the registration statement; provided
that such restriction applies to all security holders selling securities through
such registration statement; provided further that the Company shall promptly
notify you in writing of any such action. You shall not be permitted to sell any
securities pursuant to Section 2(a) at any time that the Board determines in
good faith that it would be materially detrimental to the Company or its
shareholders for sales of securities to be made; provided that the Company shall
promptly notify you in writing of any such action. The Company shall have the
sole discretion to select any and all underwriters that may participate in any
underwritten offering.

(c) Expenses of Registration. All Registration Expenses incurred in connection
with any Registration, qualification or compliance pursuant to this Section 2
shall be borne by the Company, except that the following expenses shall be borne
by you: (i) the costs and expenses of counsel to you to the extent you retain
counsel (except the costs of one legal counsel for all selling shareholders to
the extent retained, which shall be borne by the Company); (ii) underwriting
discounts, commissions, fees or similar compensation owing to underwriters,
selling brokers, dealer managers or other industry professionals, to the extent
relating to the distribution or sale of your securities; and (iii) transfer
taxes with respect to the securities sold by you.

(d) Registration Procedures. In the case of each Registration effected by the
Company pursuant to this Section 2, the Company will keep you advised in writing
as to the initiation of each Registration, the effective time of each such
Registration, and the completion thereof. At its expense, the Company will,
subject to the terms of this Section 2:

(i) keep such Registration that has become effective continuously current and
effective, and not subject to any stop order, injunction or other similar order
or requirement of the Commission, until the earlier of (x) the expiration of the
Required Period and (y) the date on which all Registrable Securities covered by
such Registration (i) have been disposed of pursuant to such Registration or
(ii) cease to be Registrable Securities; provided that in no event will such
period expire prior to the expiration of the applicable period referred to in
Section 4(3) of the

 

3



--------------------------------------------------------------------------------

Securities Act and Rule 174 promulgated thereunder. In the event of any stop
order, injunction or other similar order or requirement of the Commission or any
other governmental or regulatory authority relating to any Registration, the
Required Period for such Registration will be extended by the number of days
during which such stop order, injunction or similar order or requirement is in
effect.

(ii) furnish such number of copies of prospectuses, offer documents and other
documents incident thereto as you from time to time may reasonably request;

(iii) notify you as a holder of Registrable Securities covered by such
Registration at any time when a prospectus relating thereto is required to be
delivered under the Securities Act or other applicable law of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing;

(iv) furnish, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters
or, if such securities are not being sold through underwriters, on the date that
the registration statement with respect to such securities becomes effective,
(A) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such Registration, in form and substance as is customarily
given to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and to the shareholders participating in such Registration
and (B) a letter, dated as of such date, from the independent registered public
accountants of the Company, in form and substance as is customarily given by
independent registered public accountants to underwriters in an underwritten
public offering, addressed to the underwriters, if any, and if permitted by
applicable accounting standards, to the shareholders participating in such
Registration;

(v) before filing any registration statement, prospectus, offer document and
other documents incident or any amendments or supplements thereto, the Company
shall furnish to and afford you a reasonable opportunity to review and comment
on copies of all such documents (including copies of all exhibits thereto)
proposed to be filed;

(vi) make available upon reasonable advance notice for inspection by you all
financial and other records, pertinent corporate documents and properties of the
Company as shall be reasonably necessary to enable you to conduct a reasonable
investigation for purposes of Section 11(a) of the Securities Act and other
applicable antifraud and securities laws and cause the Company’s officers,
directors and employees to make available for inspection all information
reasonably requested by you in connection with such Registration;

(vii) use its commercially reasonable efforts to cause all Registrable
Securities covered by a Registration to be listed or qualified for trading on
any stock exchange or quotation service on which the Company’s outstanding
Shares are listed or qualified for trading;

(viii) comply with all applicable rules and regulations of the applicable
governmental or regulatory authority and, in the case of a U.S. public offering,
make generally

 

4



--------------------------------------------------------------------------------

available to security holders earning statements satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) not later than 45 calendar days after the
end of any 12-month period (or 90 calendar days after the end of any 12-month
period if such period is a fiscal year) (A) commencing at the end of any fiscal
quarter in which Registrable Securities are sold to underwriters in a public
offering and (B) if not sold to underwriters in such an offering, commencing on
the first day of the fiscal quarter of the Company after the effective date of a
registration statement, which statements shall cover said 12-month periods;

(ix) cooperate with you in connection with any filings required to be made with
the National Association of Securities Dealers, Inc. or any other analogous
regulation;

(x) use its commercially reasonable efforts to respond to your reasonable
request for information regarding the status of a Registration of your
Registrable Securities; and

(xi) use its commercially reasonable efforts to take all other steps reasonably
necessary to effect the Registration, qualification, offering and sale of the
Registrable Securities covered by a Registration contemplated hereby and enter
into any other customary agreements and take such other actions, including
participation in “roadshows”, as are reasonably required in order to expedite or
facilitate the disposition of such Registrable Securities.

(e) Indemnification.

(i) To the extent permitted by law, the Company will indemnify you with respect
to each Registration which has been effected pursuant to this Section 2 against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any of the following (each, a “Violation”): (x) any
untrue statement (or alleged untrue statement) of a material fact contained in
any preliminary or final prospectus, offering circular or other document
(including any related registration statement, notification or the like)
incident to any such registration, qualification or compliance, (y) any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (z) any
violation by the Company of the securities laws, including the Securities Act or
the Exchange Act or any rule or regulation thereunder, applicable to the Company
and relating to action or inaction required of the Company in connection with
any such Registration, qualification or compliance; and will reimburse you for
any legal and any other expenses reasonably incurred in connection with
investigating and defending any such claim, loss, damage, liability or action;
provided that the Company will not be liable in any such case to you to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based upon a Violation which occurs in reliance upon and in conformity with
information furnished to the Company by you, where such information is
specifically provided in writing for use in such prospectus, offering circular
or other document.

(ii) You will, if Registrable Securities held by you are included in the
securities as to which such Registration, qualification or compliance is being
effected, indemnify the Company, each of its directors, each of its officers who
have signed the registration statement and each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company or such underwriter, each other selling

 

5



--------------------------------------------------------------------------------

shareholder and each of their officers, directors, and partners, and each person
controlling such other shareholder against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement of a material fact contained in any such registration
statement, prospectus, offering circular or other document made by you, or any
omission to state therein a material fact required to be stated therein or
necessary to make the statements made therein not misleading, made in reliance
upon and in conformity with information furnished in writing by you to the
Company expressly for use in connection with such registration statement,
prospectus, offering circular or other document and will reimburse the Company
and such other shareholder, directors, officers, partners, persons, underwriters
or control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement or omission is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by you and stated
to be specifically for use therein; provided, however, that the aggregate amount
of your obligations hereunder by way of the indemnification or contribution
under Section 2(e)(ii) and 2(e)(iv) shall be limited to an amount equal to the
net proceeds to you of securities sold as contemplated herein.

(iii) Each party entitled to indemnification under this Section 2(e) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party);
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Article IV unless and to the extent the Indemnifying Party is
materially prejudiced thereby. No Indemnifying Party, in the defense of any such
claim or litigation shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

(iv) If the indemnification provided for in this Section 2(e) is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which

 

6



--------------------------------------------------------------------------------

resulted in such loss, liability, claim, damage or expense, as well as any other
relevant equitable considerations except that such contribution shall be limited
to an amount equal to the net proceeds to you of securities sold as contemplated
herein. The relative fault of the Indemnifying Party and of the Indemnified
Party shall be determined by reference to, among other things, whether the
untrue (or alleged untrue) statement of a material fact or the omission (or
alleged omission) to state a material fact relates to information supplied by
the Indemnifying Party or by the Indemnified Party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

(v) Notwithstanding the foregoing and subject to Section 2(a)(ii) hereof, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with any underwritten public
offering contemplated by this Agreement are in conflict with the foregoing
provisions, the provisions in such underwriting agreement shall be controlling.

(vi) The Company will not be liable to you to the extent that any claims,
losses, damages and liabilities arise out of or are based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any preliminary prospectus if either (i) such untrue statement or alleged untrue
statement or such omission or alleged omission was corrected in a final
prospectus or issuer free writing prospectus provided to you prior to the
confirmation of the sale of relevant securities to the Person asserting the
claim from which such losses, damages and liabilities arise, and you thereafter
failed to send or deliver a copy of the final prospectus or issuer free writing
prospectus with or prior to the delivery of written confirmation of such sale in
any case in which such delivery is required under the Securities Act or other
applicable law or (ii) such untrue statement or alleged untrue statement or
omission or alleged omission was corrected in an amendment or supplement to the
final prospectus or issuer free writing prospectus previously furnished by or on
behalf of the Company and such final prospectus or issuer free writing
prospectus as so amended or supplemented was provided to you prior to the
confirmation of the sale of the relevant securities to the Person asserting the
claim from such losses, damages and liabilities arise, and you thereafter failed
to send or deliver such final prospectus or issuer free writing prospectus as so
amended or supplemented with or prior to the delivery of written confirmation of
such sale in any case in which such delivery is required under the Securities
Act or other applicable law.

(f) Information by the Shareholders. You shall furnish to the Company such
information regarding the distribution proposed by you as the Company may
reasonably request in writing and as shall be reasonably required in connection
with any Registration, qualification or compliance referred to in this
Section 2.

(g) “Market Stand-off” Agreement.

(i) You agree not to sell or otherwise transfer or dispose of any Registrable
Securities held by you, if requested by the Company and an underwriter of equity
securities of the Company, for a period not longer than the 180-day period
following the consummation of an underwritten public offering covered by the
registration statement of the Company filed under the Securities Act for the
Initial Public Offering and, if requested by the Company and an underwriter of
equity securities of the Company, for a period not longer than the 90-day period

 

7



--------------------------------------------------------------------------------

following the consummation of a Listing Event or an underwritten public offering
covered by any other registration statement of the Company filed under the
Securities Act; provided that if such offering includes a primary underwritten
offering by the Company, all directors and substantially all officers of the
Company enter into similar agreements; and provided further that if such
offering does not include a primary underwritten offering by the Company, you
shall only be required to enter into such agreements if you are selling shares
in connection with such offering.

(ii) If requested by the underwriters, you shall execute a separate agreement to
the foregoing effect. The Company may impose stop-transfer instructions with
respect to the shares (or securities) subject to the foregoing restriction until
the end of said period. The provisions of this Section 2(g) shall be binding
upon any transferee who acquires Registrable Securities other than those
obtained in a sale pursuant to Rule 144 or as a result of an effective
registration statement.

(h) Transfer of Registration Rights. The registration rights set forth in this
Section 2 may be assigned, in whole or in part, to any Permitted Transferee (who
shall be bound by all obligations of the Management Shareholders Agreement and
this Letter Agreement), provided that such Transfer is in accordance with the
terms of the Management Shareholders Agreement and this Letter Agreement.

(i) Termination

The registration rights set forth in this Section 2 shall not be available to
you if all of the Registrable Securities held by you have been sold in a
registration pursuant to the Securities Act or pursuant to Rule 144.

(j) Definitions

For purposes of this Section 2, the following terms have the meanings set forth
below:

(i) “Commission” shall mean the U.S. Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

(ii) “Register”, “Registered” and “Registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act (and any pre- and post-effective amendments filed or required to
be filed) and the declaration or ordering of effectiveness of such registration
statement.

(iii) “Registrable Securities” shall mean all Common Shares and all Common
Shares issued or issuable upon conversion of any shares (including shares of
capital stock of the Company issued or issuable with respect to such shares by
way of a stock dividend or distribution payable thereon or stock split, reverse
stock split, recapitalization, reclassification, reorganization, exchange,
subdivision or combination thereof).

(iv) “Registration Expenses” shall mean all expenses incurred by the Company in
compliance with this Section 2, including, without limitation, all registration
and filing fees, printing expenses, fees and disbursements of counsel for the
Company, fees and expenses of

 

8



--------------------------------------------------------------------------------

counsel for the shareholders, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company, which shall be paid in any
event by the Company).

(v) “Required Period” shall mean, with respect to a “shelf registration,” two
years following the first day of effectiveness of such Registration, and with
respect to any other Registration, one hundred and eighty (180) days following
the first day of effectiveness of such Registration.

3. Fair Market Value/Class B Repurchase Price Determination. Notwithstanding
anything to the contrary in the Management Shareholders Agreement, the Equity
Award Agreements, the Employment Agreement or the Intelsat Global, Ltd. 2008
Share Incentive Plan (the “Plan”), with respect to your Class A Restricted
Shares, the Fair Market Value of such shares shall be determined as set forth in
the Plan or the Management Shareholders Agreement, as the context requires, and
with respect to your Class B Restricted Shares, the Class B Repurchase Price (as
defined in the Plan) shall be determined as set forth in the Plan; provided
however that, in the event that you disagree with the Board’s determination of
Fair Market Value and/or the Class B Repurchase Price for purposes of any
repurchase of your shares by the Company, you may require the Company to retain
a valuation company, to be chosen by the Company from a list that you provide of
not less than three nationally recognized valuation companies, to determine the
Fair Market Value and/or the Class B Repurchase Price. The Company will bear the
cost of such appraisal, unless the appraised value is 110% or less of the
Board’s determination of the applicable Fair Market Value and/or the Class B
Repurchase Price, in which case you will bear the cost of such appraisal.

4. Termination of the Management Shareholders Agreement. Notwithstanding
anything to the contrary in Section 12(a) and (b) of the Management Shareholders
Agreement, the Board may not (i) terminate any of your rights set forth in this
Letter Agreement or (ii) amend the Management Shareholders Agreement in any
manner that would materially and adversely affect your rights therein without
your prior written consent.

5. Resolving Inconsistencies. Notwithstanding anything to the contrary in the
Plan, the Equity Award Agreements and the Employment Agreement, any
inconsistencies between the Plan and the Equity Award Agreements shall be
resolved in favor of the resolution procedures in the applicable Equity Award
Agreement or the Employment Agreement. Any amendment or modification of the Plan
or the Equity Award Agreements shall not impair any of your rights thereunder
without your consent.

This Letter Agreement, the Management Shareholders Agreement, the Equity Award
Agreements, and the Employment Agreement constitute the entire agreement between
you and the Company with respect to the subject matter described herein. For the
avoidance of doubt, the terms of the Management Shareholders Agreement shall
continue in full force and effect after the date hereof.

 

9



--------------------------------------------------------------------------------

6. Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

*    *    *    *    *

[Signature page follows]

 

10



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to the Company. The other copy is for your files. By signing below, you
acknowledge and agree that you have carefully read this Letter Agreement (along
with all other agreements referenced herein, including without limitation, the
Management Shareholders Agreement, the Employment Agreement, and the Equity
Award Agreements) in its entirety; fully understand and agree to its terms and
provisions; and intend and agree that it be final and legally binding on you,
the Company and all other interested parties. This Letter Agreement may be
executed in counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument.

 

COMPANY INTELSAT GLOBAL, LTD. By:  

/s/ David McGlade

Name:   David McGlade Title:   Chief Executive Officer

Agreed and acknowledged as of the date first above written:

 

/s/ Michael McDonnell

Michael McDonnell

Letter Agreement Regarding Management Shareholders Agreement of Intelsat Global,
Ltd.